Fresh Traffic Group, Inc. 201 Portage Ave, Suite 1680 Winnipeg MB, Canada June 1, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Andrew Mew Accounting Branch Chief Division of Corporate Finance cc:Scott Stringer Staff Accountant Division of Corporate Finance RE:Fresh Traffic Group, Inc. (the “Company”) Form 10-Q for the Quarterly Period Ended November 30, 2010 Filed January 21, 2011 Form 8-K/Amendment No. 1 Filed January 31, 2011 File No. 000-53703 Dear Mr. Mew: We are in receipt of your letter dated April 29, 2011 which was faxed to the offices on May 19, 2011 in regard to the above noted Company filings. The Company is reviewing the respective policiesas they relate to determinations made on respective accounting treatments on our financials and we expect to have a response to your comments on or before June 15, 2011.We trust that this is satisfactory. We acknowledge that: - The Company is responsible for the adequacy and accuracy of the disclosure in the filing; - Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and, - The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Jerry Booth Jerry Booth Chief Executive Officer
